Citation Nr: 1752290	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the RO in Detroit, Michigan.  This matter was previously before the Board in July 2015, and was remanded to the RO for further development.  Unfortunately, for the reasons stated below, the Board must once again remand the matter to the RO.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.  


REMAND

This matter was initially before the Board in July 2015, at which time the Board remanded the matter to the RO for further development.  Specifically, the Board's July 2015 remand directives instructed the RO to schedule a new VA examination to help assess the nature and etiology of a current hypertension disorder.  The VA examiner was asked to opine as to whether the hypertension disorder was incurred in, or otherwise caused by, active service.  The VA examiner was also specifically asked to provide an opinion as to whether the current hypertension disorder was caused by herbicide exposure during service, which exposure is presumed based on the Veteran's service in the Republic of Vietnam from August 1970 to June 1971.

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e) (2017), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in the 2012 update.

Upon remand, the Veteran was provided a VA examination for hypertension in October 2015, the report for which is associated with the record.  The October 2015 VA examination report contains the VA examiner's opinion that the Veteran's hypertension is less likely than not incurred in, or caused by, active service.  The VA examiner explained that the Veteran reported being unable to recall whether he had been told he had high blood pressure during service, and review of the medical evidence of record did not reveal any history of hypertension until more than 25 years following service separation.  The October 2015 VA examiner did not provide an opinion as to whether the hypertension was caused by the Veteran's exposure to herbicides during service.

In June 2016, the appeal was returned to the Board for adjudication without having obtained the requested VA medical opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that the July 2015 remand directives were not complied with, and another remand is necessary to obtain the requested VA medical opinion.

Additionally, the Board's July 2015 decision found that the issues of service connection for peripheral vascular disease, to include abdominal aortic aneurysm, tinnitus, and diabetes mellitus had been raised by the record in a November 2013 statement, and referred the matters to the RO for appropriate action; however, the record reflects that no action has been taken as to these issues.  The RO should Develop and adjudicate the issues of service connection for peripheral vascular disease, to include abdominal aortic aneurysm, tinnitus, and diabetes mellitus.


Accordingly, the issue of service connection for hypertension is REMANDED for the following actions:

1.	Request that a VA medical professional review the electronic file and provide the VA addendum opinion requested below.

The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the addendum opinions.  If the VA examiner determines that additional examination(s) of the Veteran is necessary to provide reliable opinions as to causation, such examination(s) should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The VA examiner should provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent) that in-service exposure to herbicides (Agent Orange) caused the Veteran's current hypertension?  

* In providing reasons for this opinion, the VA examiner should presume the Veteran was exposed to herbicide agents during service.  
* The examiner should give reasons why this particular Veteran's in-service exposure to herbicides did or did not cause the subsequent hypertension.  Citation to medical authority/treatise would be helpful.  
* The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

* The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.	Thereafter, readjudicate the issue of service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





